Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 10/31/2022
Claims 21-40 are pending and rejected; claims 21, 35 and 39 are independent claims; Claims 1-20 are canceled.
Applicant’s response about the double patenting rejection is noted.

Response to Arguments
Applicant's arguments filed on 10/31/2013 have been fully considered but they are not persuasive. 
	With respect applicant’s argument directed to independent claim 1: Sultan does not state that any of the previously generated graphs represent computer programming code identified as malicious.
	Examiner respectfully disagree with applicant argument for the following reasons: Sultan teaches the recited claim limitation ¶¶26 100, analysis of the graph may include comparing the current generated graph to a previously generated graph to identify any differences [i.e. when the “previously generated graphs represent computer programming code identified as malicious,” the comparison identifies the current code represented by the current graph as malicious when the graphs are the same, or not malicious when the graphs are not the same] , which may indicate potential vulnerabilities. Likewise, if measurements tracked by an introspection agent deviate from a set of reference values representing expected values or ranges of the measurements, such an anomaly may be flagged as a potential threat or violation). Disclosing the recited claim limitation. 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

With respect to applicant’s argument directed to, dependent claim 22: nowhere does Wasiq, considered alone or in combination with Sultan discuss “determining whether the graph representation includes one or more portions not present in one or more of the comparison graph representations”
Examiner respectfully disagrees with applicant’s argument for the following reasons: the combination of Wasiq and Sultan teaches the recited claim limitation (see Wasiq Col. 10 Lines 33-48,  cyclomatic complexity could indicate a number of linearly independent paths through a software program's source code as computed through a control flow graph of the software program) and Sultan teaches, (see Sultan ¶100, analysis of the graph may include comparing the current generated graph to a previously generated graph to identify any differences) [i.e. comparison graph representation], disclosing the recited claim limitation.
With respect to applicant’s argument directed to dependent claims 24-26: Nowhere does Wasiq, considered alone or in combination with Sultan, disclose or suggest a method in which “the application is authored by a first one of the client organizations” and yet “the comparison graph representations include a first comparison graph representation representing a first application authored by a second one of the client organizations” as recited in claims 24-26
Examiner respectfully disagrees with applicant argument for the following reasons: Wasiq and Sultan disclose the recited “comparison graph representation” (see Wasiq Col. 10 Lines 33-48,  cyclomatic complexity could indicate a number of linearly independent paths through a software program's source code as computed through a control flow graph of the software program) and Sultan teaches, (see Sultan ¶100, analysis of the graph may include comparing the current generated graph to a previously generated graph to identify any differences). In addition Wasiq discloses (see Wasiq ¶117, application server 708 can include any appropriate hardware, software, and firmware for integrating with the data store 710 as needed to execute aspects of one or more applications for the electronic client device 702), [i.e. comparison graph representation], disclosing the recited claim limitation.

With respect to applicant’s argument directed to dependent claim 33, Neither Sultan nor Wasiq mentions a multi-tenant database.
Examiner respectfully disagree with applicant argument for the following reasons: Sultan teaches (see Sultan ¶78, the customer 604 may be an individual that utilizes the services of the computing resource service provider 602 to deliver content to a working group located remotely. As shown in FIG. 6, the customer 604 may communicate with the computing resource service provider 602 through a network 606, whereby the network 606 may be a communication network, such as the Internet, an intranet or an Internet service provider (ISP) network (i.e. including multi-tenant database associated with client organization). (In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wasiq et al. US 10,409,995 B1 (hereinafter Wasiq) in view of Sultan et al. US Pub. No. 2016/0373481 A1 (hereinafter Sultan).

Wasiq teaches:
As to claim 21, a method comprising: 
generating a graph representation of an application stored in a storage module in an on-demand database system (see Wasiq Figs. 1-3, ¶¶11-12 and 16), the graph representation including a plurality of nodes and a plurality of directional edges connecting the nodes see Wasiq Fig. 3 and  ¶¶11-13, the services represented as nodes in the graph and the edges representing communication paths between services), a first one of the directional edges representing a sequential linkage between first and second computer programming code statements associated with the application (see Figs. 1-3 and ¶¶16, 36,  program code, the term "graph" refers to the discrete mathematical structure of a set of related objects ( nodes) linked by edges); 
and 
when it is determined that the application constitutes a security risk, transmitting a message via a communications interface to prevent the application from being executed within the on-demand database system (see Wasiq Fig. 5 and ¶¶27, 30, 51, 55, a threshold is dynamically determined (e.g., the system of the present disclosure may dynamically calculate a threshold such that security reviews are performed according to a specified frequency). In some embodiments, the threshold can be set by security personnel of a computing resource service provider. In some embodiments, thresholds are set individually for each end-to-end path tracked).
Wasiq does not explicitly teach the following however Sultan teaches:
determining via a processor whether the application constitutes a security risk by comparing the graph representation with a plurality of comparison graph representations, one or more of the comparison graph representations representing computer programming code identified as malicious (see Sultan ¶54, graph may be generated as having nodes representing resources (e.g., software libraries, services of a computing resource service provider, network addresses and ports, processors of a virtual machine, software processes, etc.) and edges representing relationship (e.g., software library dependency, network connection, etc.) between those nodes;¶¶19 96, analysis of the data may include walking each node/edge in the graph and determining, at each node, whether and what potential security risks exist; ¶100, analysis of the graph may include comparing the current generated graph to a previously generated graph to identify any differences, which may indicate potential vulnerabilities);
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing end-to-end change tracking for triggering website security disclosed by Wasiq to include the threat detection and mitigation through run-time introspection and instrumentation, as thought by Sultan, in order to compare differences between nodes and edges in the designated graph representation and comparison graph representation. A person with ordinary skill in the art would have been motivated to use model checking engine configured to detect dependencies between variables that are required to determine the logical values of the pre-conditions.

As to claim 22, the combination of Wasiq and Sultan teaches, the method recited in claim 21, wherein determining whether the application constitutes a security risk comprises determining whether the graph representation includes one or more portions not present in one or more of the comparison graph representations (see Wasiq ¶16, repository 104 may be configured to maintain a historical record (e.g., version control) of the data objects stored within, and may include functionality for rolling back to previous versions of the data object and/or retrieving particular versions of data objects).

As to claim 23, the combination of Wasiq and Sultan teaches,  the method recited in claim 21, wherein determining whether the application constitutes a security risk comprises determining whether the graph representation includes one or more portions similar to one or more comparison portions in one or more of the comparison graph representations (see Wasiq Fig. 4, ¶¶11, 68, the detection may be performed in various ways, such as a notification received from the repository 660, polling the repository 660 for the most recent version of the source code and comparing that version with a last recent version known by the monitor 640).

As to claim 24, the combination of Wasiq and Sultan teaches, the method recited in claim 21, wherein the on-demand database system provides computing services to a plurality of client organizations via the internet (see Sultan ¶78, the customer 604 may be an individual that utilizes the services of the computing resource service provider 602 to deliver content to a working group located remotely. As shown in FIG. 6, the customer 604 may communicate with the computing resource service provider 602 through a network 606, whereby the network 606 may be a communication network, such as the Internet, an intranet or an Internet service provider (ISP) network).

As to claim 25, the combination of Wasiq and Sultan teaches,  the method recited in claim 24, wherein the application is authored by a first one of the client organizations (see Wasiq Fig. 1 and ¶29, the techniques may be applied to an organization's enterprise software that is made of a collection of computer programs that are not necessarily web/browser-based).

As to claim 26, the combination of Wasiq and Sultan teaches,  the method recited in claim 25, wherein the comparison graph representations include a first comparison graph representation representing a first application authored by a second one of the client organizations (see Wasiq ¶117, application server 708 can include any appropriate hardware, software, and firmware for integrating with the data store 710 as needed to execute aspects of one or more applications for the electronic client device 702).

As to claim 27, the combination of Wasiq and Sultan teaches, the method recited in claim 21, wherein the comparison graph representations include a first comparison graph representation representing a prior version of the application (see Wasiq ¶16, repository 104 may be configured to maintain a historical record (e.g., version control) of the data objects stored within, and may include functionality for rolling back to previous versions of the data object and/or retrieving particular versions of data objects).

As to claim 28, the combination of Wasiq and Sultan teaches, the method recited in claim 27, wherein determining whether the application constitutes a security risk comprises determining whether the graph representation includes one or more statements not present in the first comparison graph representation (see Wasiq ¶12, a monitoring component of the system of the present disclosure monitors a repository for changes to code of services represented by nodes in the end-to-end request call graph).

As to claim 29, the combination of Wasiq and Sultan teaches, the method recited in claim 21, wherein determining whether the application constitutes a security risk comprises determining whether the graph representation includes one or more nodes corresponding with respective computer programming code statements to transmit information outside the on-demand database system (see Wasiq Figs. 4-3 and ¶¶36, 46, the term "graph" refers to the discrete mathematical structure of a set of related objects (nodes) linked by edges. The end-to-end call graph 300 may be determined in various ways. For example, the computing resource service provider that hosts the services may have a service (recording service) that follows every "hop" on the call path to record the service caller and Calle).
As to claim 30, the combination of Wasiq and Sultan teaches,  the method recited in claim 21, wherein determining whether the application constitutes a security risk comprises determining whether the graph representation includes one or more nodes corresponding with respective computer programming code statements to update information retrieved from the on-demand database system (see Wasiq Fig. 4 and ¶47, the service A 404A and the service D 404D have both been updated since the last security review associated with the frontend 402).

As to claim 31 the combination of Wasiq and Sultan teaches,, the method recited in claim 21, wherein determining whether the application constitutes a security risk comprises determining whether the graph representation includes one or more nodes corresponding with respective computer programming code statements to update information stored within the on-demand database system (see Wasiq Fig. 4 and ¶47, the service A 404A and the service D 404D have both been updated since the last security review associated with the frontend 402).

As to claim 32, the combination of Wasiq and Sultan teaches, the method recited in claim 21, wherein the application is authored by a third-party software developer within the on-demand database system (see Wasiq ¶122, These devices also can include other electronic devices, such as dummy terminals, thin -clients, gaming systems, and other devices capable of communicating via a network).

As to claim 33, the combination of Wasiq and Sultan teaches,  the method recited in claim 21, wherein the application is configured to access information stored within a multi-tenant database in the on-demand database system, the multi-tenant database storing information associated with a plurality of client organizations (see Sultan ¶78, the customer 604 may be an individual that utilizes the services of the computing resource service provider 602 to deliver content to a working group located remotely. As shown in FIG. 6, the customer 604 may communicate with the computing resource service provider 602 through a network 606, whereby the network 606 may be a communication network, such as the Internet, an intranet or an Internet service provider (ISP) network (i.e. including multi-tenant database associated with client organization). (In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim)).

As to claim 34, the combination of Wasiq and Sultan teaches, the method recited in claim 21, wherein the application is accessible via an application exchange providing applications for purchase and use within the on-demand database system (see Sultan ¶79, the computing resource service provider 602 may provide various computing resource services to its customers).
As to independent claim 35, this claim directed to a system executing the method of claim 1; therefore it is rejected along similar rationale.
As to independent claim 39, this claim directed to one or more non-transitory computer readable media having instructions stored thereon for performing the method of claim 1; therefore it is rejected along similar rationale.
As to dependent claims 36-38 and 40, this claims contain substantially similar subject matter as claim 22-34; therefore they are rejected along the same rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433